Case 0:18-cv-62326-RAR Document 1 Entered on FLSD Docket 09/30/2018 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

 GARTH ANTHONY RICHARDS,

                Plaintiff,
 v.

 INTEGRATED TECH GROUP, LLC,

             Defendant.
 __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

        Plaintiff, GARTH ANTHONY RICHARDS, brings this action against Defendant,

 INTEGRATED TECH GROUP, LLC, pursuant to the Fair Labor Standards Act (“FLSA”), 29

 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff GARTH ANTHONY RICHARDS was a resident of

 the State of Florida and an “employee” of Defendant as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA.

 4.     At all times material hereto, Defendant, INTEGRATED TECH GROUP, LLC, was a

 foreign corporation with its principal place of business in South Florida, engaged in commerce in

 the field of fulfillment, construction and project management services to the cable and

 telecommunications industries including, but not limited to, new customer installations, upgrades,

 service calls, dispatch and warehousing, at all times material hereto was the “employer” of Plaintiff
Case 0:18-cv-62326-RAR Document 1 Entered on FLSD Docket 09/30/2018 Page 2 of 4




 as that term is defined under statutes referenced herein, engaged along with its employees in

 interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

 5.     Two or more of Defendant’s employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to

 telephones, cell phones, vehicles, pens, computers, computer mice, computer keyboards, and

 computer monitors.

 6.     Plaintiff GARTH ANTHONY RICHARDS worked for Defendant as a technician.

 7.     Defendant failed to pay Plaintiff his full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for all hours worked over 40 each week.

 8.     Defendant failed to pay Plaintiff his full and proper minimum wages for hours worked

 during Plaintiff’s employment.

 9.     Defendant failed to pay Plaintiff his full and proper regular wages for hours worked during

 Plaintiff’s employment.

 10.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 11.    Defendant has knowingly and willfully refused to pay Plaintiff his legally-entitled wages.

 12.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 13.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.
Case 0:18-cv-62326-RAR Document 1 Entered on FLSD Docket 09/30/2018 Page 3 of 4




                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

 14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

 attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                   COUNT II
                  BREACH OF CONTRACT AND FAILURE TO PAY WAGES

 17.     Supplemental jurisdiction over the pendent state claim is conferred on this Court by 28

 U.S.C. 1367.

 18.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 19.     Plaintiff entered into an oral contract for wages and Defendant failed to pay the amount he

 earned each week as reflected in Plaintiff’s Statements of Claim.

 20.     Plaintiff worked for Defendant and did not receive the compensation promised. Defendant,

 therefore, wrongfully deprived Plaintiff of wages that were due and owing and to which Plaintiff

 was lawfully entitled under an oral contract for wages with Defendant.

 21.     Plaintiff has been damaged as a result of Defendant’s failure to pay the agreed upon wages.
Case 0:18-cv-62326-RAR Document 1 Entered on FLSD Docket 09/30/2018 Page 4 of 4




 22.    Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to the costs of this action

 and reasonable attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Defendant for the unpaid wages that

 are due and owing, prejudgment interest, reasonable attorneys’ fees and costs incurred in this action

 and any and all further relief this Court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
